NO. 12-09-00231-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§

IN RE: CONTRACTOR'S SUPPLIES, INC.,
RELATOR§
	ORIGINAL PROCEEDING

§





MEMORANDUM OPINION
PER CURIAM

	On August 17, 2009, this court delivered an opinion conditionally granting the petition for
writ of mandamus filed by John Oaks as relator.  That opinion ordered Respondent to vacate his
order granting John Oaks's petition for presuit deposition and request to shorten the required notice
period, signed on July 24, 2009, and issue an order denying John Oaks's petition for presuit
deposition.  On September 1, 2009, this court received an order from Respondent that complied with
this court's order and opinion of July 24, 2009.
	All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this
original proceeding is dismissed.
Opinion delivered September 2, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




(PUBLISH)